Exhibit 10.5

 

EXECUTION VERSION

 

September 1, 2020

 

CM Life Sciences, Inc.

c/o Corvex Management LP

667 Madison Avenue

New York, New York 10065

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between CM Life Sciences, Inc., a Delaware corporation (the “Company”), and
Jefferies LLC, as representative of the several underwriters (the
“Underwriter”), relating to an underwritten initial public offering (the “Public
Offering”), of up to 44,275,000 of the Company’s units (including up to
5,775,000 units that may be purchased to cover over-allotments, if any) (the
“Units”), each comprised of one share of the Company’s Class A common stock, par
value $0.0001 per share (the “Class A Common Stock”), and one-third of one
redeemable warrant. Each whole warrant (each, a “Public Warrant”) entitles the
holder thereof to purchase one share of Class A Common Stock at a price of
$11.50 per share, subject to adjustment as described in the Prospectus (as
defined below). The Units will be sold in the Public Offering pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the U.S. Securities and Exchange Commission (the “Commission”)
and the Company has applied to have the Units listed on the New York Stock
Exchange. Certain capitalized terms used herein are defined in paragraph 11
hereof.

 

In order to induce the Company and the Underwriter to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of CMLS Holdings LLC, a Delaware limited liability company
(the “Sponsor”), and the undersigned individuals, each of whom is a member of
the Company’s board of directors and/or management team (each of the undersigned
individuals, an “Insider” and collectively, the “Insiders”), hereby agrees with
the Company as follows:

 

1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any shares of Common
Stock (as defined below) owned by it, him or her in favor of any proposed
Business Combination and (ii) not redeem any shares of Common Stock owned by it,
him or her in connection with such stockholder approval. If the Company seeks to
consummate a proposed Business Combination by engaging in a tender offer, the
Sponsor and each Insider agrees that it, he or she will not sell or tender any
shares of Common Stock owned by it, him or her in connection therewith.

 

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s stockholders
in accordance with the Company’s amended and restated certificate of
incorporation (as it may be amended from time to time, the “Charter”), the
Sponsor and each Insider shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible but not more than ten business days thereafter, redeem
100% of the shares of Class A Common Stock sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account (as defined
below), including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its taxes (less up to $100,000 of
interest to pay dissolution expenses), divided by the number of then outstanding
Offering Shares, which redemption will completely extinguish all Public
Stockholders’ (as defined below) rights as stockholders (including the right to
receive further liquidating distributions, if any), and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Company’s board of directors, liquidate
and dissolve, subject in each case to the Company’s obligations under Delaware
law to provide for claims of creditors and other requirements of applicable law.
The Sponsor and each Insider agrees to not propose any amendment to the Charter
to modify the substance or timing of the Company’s obligation to redeem 100% of
the Offering Shares if the Company does not complete a Business Combination
within the required time period set forth in the Charter or with respect to any
other material provisions relating to stockholders’ rights or pre-initial
business combination activity, unless the Company provides its Public
Stockholders with the opportunity to redeem their Offering Shares upon approval
of any such amendment at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account and not previously released to the
Company to pay its taxes, divided by the number of then outstanding Offering
Shares.

 



 

 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives, with respect to any shares of Common
Stock held by it, him or her, if any, any redemption rights it, he or she may
have in connection with (A) the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination, or (B) a stockholder vote
to approve an amendment to the Charter to modify the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company has
not consummated a Business Combination within the time period set forth in the
Charter or with respect to any other material provisions relating to
stockholders’ rights or pre-initial business combination activity or in the
context of a tender offer made by the Company to purchase Offering Shares
(although the Sponsor, the Insiders and their respective affiliates shall be
entitled to redemption and liquidation rights with respect to any Offering
Shares it or they hold if the Company fails to consummate a Business Combination
within the time period set forth in the Charter).

 

3. Notwithstanding the provisions set forth in paragraphs in 7(a) and 7(b),
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not,
without the prior written consent of the Underwriter, (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and regulations of
the Commission promulgated thereunder, with respect to, any Units, shares of
Class A Common Stock (including, but not limited to, Founder Shares), Warrants
(as defined below) or any securities convertible into, or exercisable, or
exchangeable for, shares of Class A Common Stock owned by it, him or her, (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of any Units, shares of
Common Stock (including, but not limited to, Founder Shares), Warrants or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by it, him or her, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (iii) publicly
announce any intention to effect any transaction specified in clause (i) or
(ii); provided, however, all of the foregoing does not apply to the forfeiture
of any Founder Shares pursuant to their terms or any transfer of Founder Shares
to any current or future independent director of the company (as long as such
current or future independent director transferee is subject to this Letter
Agreement or executes an agreement substantially identical to the terms of this
Letter Agreement, as applicable to directors and officers at the time of such
transfer; and as long as, to the extent any Section 16 reporting obligation is
triggered as a result of such transfer, any related Section 16 filing includes a
practical explanation as to the nature of the transfer). Each of the Insiders
and the Sponsor acknowledges and agrees that, prior to the effective date of any
release or waiver, of the restrictions set forth in this paragraph 3 or
paragraph 7 below, the Company may announce the impending release or waiver by
press release through a major news service at least two business days before the
effective date of the release or waiver. The provisions of this paragraph will
not apply if the release or waiver is effected solely to permit a transfer not
for consideration and the transferee has agreed in writing to be bound by the
same terms described in this Letter Agreement to the extent and for the duration
that such terms remain in effect at the time of the transfer.

 



2

 

 

4. In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its initial Business Combination within the time period
set forth in the Charter, the Sponsor (the “Indemnitor”) agrees to indemnify and
hold harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened) to which the Company may become
subject as a result of any claim by (i) any third party for services rendered
(other than the independent registered public accounting firm) or products sold
to the Company or (ii) any prospective target business with which the Company
has entered into a written letter of intent, confidentiality or other similar
agreement or Business Combination agreement (a “Target”); provided, however,
that such indemnification of the Company by the Indemnitor (x) shall apply only
to the extent necessary to ensure that such claims by a third party for services
rendered (other than the independent registered public accounting firm) or
products sold to the Company or a Target do not reduce the amount of funds in
the Trust Account to below the lesser of (i) $10.00 per Offering Share and (ii)
the actual amount per Offering Share held in the Trust Account as of the date of
the liquidation of the Trust Account, if less than $10.00 per Offering Share is
then held in the Trust Account due to reductions in the value of the trust
assets, less taxes payable, (y) shall not apply to any claims by a third party
or a Target which executed a waiver of any and all rights to the monies held in
the Trust Account (whether or not such waiver is enforceable) and (z) shall not
apply to any claims under the Company’s indemnity of the Underwriter against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended. The Indemnitor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Indemnitor, the
Indemnitor notifies the Company in writing that it shall undertake such defense.

 

5. To the extent that the Underwriter does not exercise its over-allotment
option to purchase up to an additional 5,775,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 1,443,750 multiplied by a fraction, (i) the numerator of which is 5,775,000
minus the number of Units purchased by the Underwriter upon the exercise of
their over-allotment option, and (ii) the denominator of which is 5,775,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriter so that the Founder Shares will represent
an aggregate of 20.0% of the Company’s issued and outstanding shares of Class A
Common Stock after the Public Offering (not including shares of Class A Common
Stock underlying the Public Warrants or Private Placement Warrants (as defined
below)). The Sponsor further agrees that to the extent that the size of the
Public Offering is increased or decreased, the Company will purchase or sell
Units or effect a stock dividend or share contribution back to capital, as
applicable, immediately prior to the consummation of the Public Offering in such
amount as to maintain the number of Founder Shares at 20.0% of its issued and
outstanding Common Stock upon the consummation of the Public Offering. In
connection with such increase or decrease in the size of the Public Offering,
(A) the references to 5,775,000 in the numerator and denominator of the formula
in the first sentence of this paragraph shall be changed to a number equal to
15% of the number of Offering Shares included in the Units issued in the Public
Offering and (B) the reference to 1,443,750 in the formula set forth in the
first sentence of this paragraph shall be adjusted to such number of Founder
Shares that the Sponsor would have to surrender to the Company in order for the
number of Founder Shares to equal an aggregate of 20.0% of the Company’s issued
and outstanding shares of Class A Common Stock after the Public Offering (not
including shares of Class A Common Stock underlying the Public Warrants or
Private Placement Warrants).

 



3

 

 

6. The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriter and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), 7(b) and 9, as applicable, of this Letter
Agreement (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
(as defined below) any Founder Shares (or any shares of Class A Common Stock
issuable upon conversion thereof) until the earlier of (A) one year after the
completion of the Company’s initial Business Combination and (B) subsequent to
the Business Combination, (x) if the closing price of the Class A Common Stock
equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period commencing at least 150 days after the
Company’s initial Business Combination or (y) the date following the completion
of the Company’s initial Business Combination on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Class A Common Stock for cash, securities or other
property (the “Founder Shares Lock-up Period”).

 

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or any share of Class A Common Stock issued or
issuable upon the exercise of the Private Placement Warrants), until 30 days
after the completion of a Business Combination (the “Private Placement Warrants
Lock-up Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Class
A Common Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph 7(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members or partners of the Sponsor or their affiliates (including members of the
Sponsor’s members), any affiliates of the Sponsor, or any employees of such
affiliates; (b) in the case of an individual, by gift to a member of such
individual’s immediate family or to a trust, the beneficiary of which is a
member of such individual’s immediate family, an affiliate of such individual or
to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of such individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with any forward purchase
agreement or similar arrangement or in connection with the consummation of an
initial Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) by virtue of the laws of the State of
Delaware or the Sponsor’s organizational documents upon liquidation or
dissolution of the Sponsor; (g) to the Company for no value for cancellation in
connection with the consummation of an initial Business Combination; (h) in the
event of the Company’s liquidation prior to the consummation of an initial
Business Combination; or (i) in the event of the Company’s completion of a
liquidation, merger, capital stock exchange or other similar transaction which
results in all of the Company’s stockholders having the right to exchange their
shares of Class A Common Stock for cash, securities or other property subsequent
to the Company’s completion of an initial Business Combination; provided,
however, that in the case of clauses (a) through (f), these permitted
transferees must enter into a written agreement with the Company agreeing to be
bound by the transfer restrictions herein and the other restrictions contained
in this Agreement (including provisions relating to voting, the Trust Account
and liquidating distributions).

 



4

 

 

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all material respects and does not omit
any material information with respect to such Insider’s background. The Sponsor
and each Insider represents and warrants that the questionnaire it, he or she
furnished to the Company is true and accurate in all material respects. The
Sponsor and each Insider represents and warrants that: it, he or she is not
subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; it, he
or she has never been convicted of, or pleaded guilty to, any crime (i)
involving fraud, (ii) relating to any financial transaction or handling of funds
of another person, or (iii) pertaining to any dealings in any securities and it,
he or she is not currently a defendant in any such criminal proceeding.

 

9. Except as disclosed in the Prospectus, neither the Sponsor nor any officer,
nor any affiliate of the Sponsor or any officer, nor any director of the
Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, non-cash payments, monies in respect of any repayment of a loan
or other compensation prior to, or in connection with any services rendered in
order to effectuate, the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds held in the Trust
Account prior to the completion of the initial Business Combination: repayment
of a loan and advances up to an aggregate of $300,000 made to the Company by the
Sponsor; reimbursement for any reasonable out-of-pocket expenses related to
identifying, investigating, negotiating and completing an initial Business
Combination; and repayment of loans, if any, and on such terms as to be
determined by the Company from time to time, made by the Sponsor or an affiliate
of the Sponsor or any of the Company’s officers or directors to finance
transaction costs in connection with an intended initial Business Combination,
provided, that, if the Company does not consummate an initial Business
Combination, a portion of the working capital held outside the Trust Account may
be used by the Company to repay such loaned amounts so long as no proceeds from
the Trust Account are used for such repayment. Up to $1,500,000 of such loans
may be convertible into warrants of the post-Business Combination entity at a
price of $1.50 per warrant at the option of the lender. Such warrants would be
identical to the Private Placement Warrants, including as to exercise price,
exercisability and exercise period.

 

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Common Stock” shall mean the Class A Common Stock and Class B common stock, par
value $0.0001 per share, of the Company (“Class B Common Stock”); (iii) “Founder
Shares” shall mean the 11,068,750 shares of Class B Common Stock issued and
outstanding immediately prior to the consummation of the Public Offering (up to
1,443,750 shares of which are subject to complete or partial forfeiture by the
Sponsor if the over-allotment option is not exercised by the Underwriter); (iv)
“Initial Stockholders” shall mean the Sponsor and any Insider that holds Founder
Shares; (v) “Private Placement Warrants” shall mean the 6,466,667 warrants (or
7,236,667 warrants if the over-allotment option is exercised in full) that the
Sponsor and certain Insiders have agreed to purchase for an aggregate purchase
price of $9,700,000 (or $10,855,000 if the over-allotment option is exercised in
full), or $1.50 per warrant, in a private placement that shall occur
simultaneously with the consummation of the Public Offering; (vi) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (vii) “Trust Account” shall mean the trust fund into which a portion
of the net proceeds of the Public Offering and the sale of the Private Placement
Warrants shall be deposited; (viii) “Transfer” shall mean the (a) sale of, offer
to sell, contract or agreement to sell, hypothecate, pledge, grant of any option
to purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Exchange Act, and the rules and regulations of the
Commission promulgated thereunder with respect to, any security, (b) entry into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any security, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b); and (ix) “Warrants” shall mean the Private
Placement Warrants and Public Warrants.

 



5

 

 

12. The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Director and Officer
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any of the Company’s
directors or officers.

 

13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

 

15. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

16. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

17. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

18. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The parties hereto (i) all
agree that any action, proceeding, claim or dispute arising out of, or relating
in any way to, this Letter Agreement shall be brought and enforced in the courts
of New York City, in the State of New York, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waive any objection to such exclusive jurisdiction and venue or that such courts
represent an inconvenient forum.

 

19. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

20. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods and (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2020; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

[Signature Page Follows]

 



6

 

 

  Sincerely,         CMLS HOLDINGS LLC         By: /s/ Keith Meister     Name:
Keith Meister     Title: Manager           /s/ Eli Casdin     Name: Eli Casdin  
        /s/ Keith Meister     Name: Keith Meister           /s/ Brian Emes    
Name: Brian Emes           /s/ Shaun Rodriguez     Name: Shaun Rodriguez        
  /s/ Sean George     Name: Sean George           /s/ Munib Islam     Name:
Munib Islam           /s/ Emily Leproust     Name: Emily Leproust           /s/
Nat Turner     Name: Nat Turner

 

Acknowledged and Agreed:

 

CM LIFE SCIENCES, INC.         By: /s/ Brian Emes     Name: Brian Emes    
Title:   Chief Financial Officer and Secretary  

 

 

7

 

